


Exhibit 10.7


CALLIDUS SOFTWARE INC.
AMENDED AND RESTATED
EMPLOYEE STOCK PURCHASE PLAN
as of October 28, 2013
SECTION 1.
Purpose of the Plan.

The purpose of this Employee Stock Purchase Plan (the “Plan”) is to give
eligible employees of Callidus Software Inc. (the “Company”) and its
subsidiaries the ability to share in the Company’s future success. The Company
expects that it and its stockholders will benefit from the added interest which
such eligible employees will have in the welfare of the Company as a result of
their increased equity interest in the Company’s success. The Plan is intended
to qualify under Section 423 of the Code (as defined below), but the Committee
may also grant Options that are not intended to meet the requirements of Section
423 of the Code.
SECTION 2.
Definitions.

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:
(a)“Board” means the board of directors of the Company.
(b)“Code” means the Internal Revenue Code of 1986, as amended from time to time.
(c)“Committee” means a committee of the Board designated by the Board to
administer the Plan. If no committee is so designated by the Board, the full
Board shall be the Committee hereunder.
(d)“Common Stock” means the common stock, par value $0.001, of the Company.
(e)“Compensation” means base salary (or, in foreign jurisdictions, equivalent
cash compensation) prior to any reductions for pre-tax contributions made to a
plan or salary reduction contributions to a plan excludable from income under
Sections 125, 401(k), or 402(g) of the Code (or, in foreign jurisdictions,
equivalent deductions), provided that “Compensation” shall exclude severance
pay, bonuses, commissions, retirement income, change in control payments,
contingent payments, income derived from stock options, stock appreciation
rights and other equity-based compensation and other forms of special
remuneration. Notwithstanding the foregoing, the Committee may at any time prior
to the beginning of an Offering Period determine that for that and future
Offering Periods, “Compensation” shall mean all W-2 cash compensation, including
without limitation base salary or regular hourly wages, bonuses, incentive
compensation, commissions, overtime, shift premiums, plus draws against
commissions (or in foreign jurisdictions, equivalent cash compensation).
(f)“Corporate Transaction” means (i) a merger of the Company with or into
another corporation (other than a merger whose sole purpose is to change the
state of the Company’s incorporation or a merger as a result of which the direct
or indirect stockholders of the Company immediately prior to such merger or
consolidation hold, directly or indirectly, less than 50% of the voting power of
the surviving entity); (ii) the sale of substantially all of the assets or stock
of the Company, or (iii) the complete liquidation or dissolution of the Company.
(g)“Enrollment Date” means the first business date of an Offering Period.
(h)“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor thereto.
(i)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)    If such Common Stock is then quoted on the Nasdaq Stock Market, the New
York Stock Exchange or any other national security exchange, the Fair Market
Value of a share of Common Stock shall be the closing sales price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange or
system on the date of determination (or if such date is not a trading date, on
the previous trading date), as reported in The Wall Street Journal or such other
source as the Committee deems reliable;
(ii)    In the absence of such markets for the Common Stock, the Fair Market
Value shall be determined in good faith by the Committee.




--------------------------------------------------------------------------------




(j)“IPO” means the initial public offering of the Common Stock pursuant to an
effective registration statement filed by the Company with the Securities and
Exchange Commission.
(k) “Maximum Share Amount” means 20,000 shares, or such other lesser amount as
the Committee, subject to applicable law, determines to be the maximum number of
Shares that a Participant may purchase on any given Purchase Date.
(l) “New Purchase Date” means the purchase date established pursuant to
Section 12 of the Plan.
(m)“Offering Period” means a period of approximately 12 months consisting of two
consecutive Purchase Periods, as set forth in Section 7, or such other period as
the Committee may determine in its sole discretion.
(n)“Option” means an option granted pursuant to Section 7 of the Plan.
(o)“Participant” means an eligible employee of the Company or a Participating
Subsidiary who participates in the Plan.
(p)“Participating Subsidiary” means a Subsidiary that is selected to participate
in the Plan by the Committee in its sole discretion.
(q)“Payroll Deduction Account” means an account to which payroll deductions of a
Participant are credited under Section 8(c) of the Plan.
(r)“Person” means an individual, corporation, partnership, limited partnership,
syndicate, person (including, without limitation, a “person” as defined in
Section 13(d)(3) of the Exchange Act), trust, association or entity or
government, political subdivision, agency or instrumentality of a government,
but excluding any of the Company, any Subsidiary or any employee benefit plan
sponsored or maintained by the Company or any Subsidiary.
(s)“Purchase Date” means the last trading day of a Purchase Period.
(t)“Purchase Period” means the approximately six-month period, or such other
period as the Committee may determine in its sole discretion, commencing on
February 16 and August 16 of each year and ending with the next Purchase Date.
(u)“Purchase Price” means, with respect to each Share, 85% of the lesser of
(i) the Fair Market Value of a Share on the Enrollment Date and (ii) the Fair
Market Value of a Share on the Purchase Date.
(v)“Share” means a share of Common Stock.
(w)“Subsidiary” means any corporation, partnership, joint venture or other legal
entity of which the Company owns directly or indirectly, more than 50% of the
total combined voting power of all classes of stock or other equity interests of
such entity.
(x)“Treasury Regulations” means the Federal tax regulations interpreting the
Code.
SECTION 3.
Shares Subject to the Plan.  

The total number of shares of Common Stock subject to the Plan is 7,272,152,
plus an annual increase to be added on July 1 of each year during the term of
the Plan beginning July 1, 2014, in an amount equal to the lesser of
(i) 1,200,000 shares, (ii) 2.0% of the outstanding shares of Common Stock on the
last day immediately preceding such date or (iii) a lesser amount determined by
the Board. The Shares will consist in whole or in part of authorized but
unissued Shares or treasury Shares, including Shares purchased on the open
market or otherwise.
SECTION 4.
Administration.

(a)The Plan shall be administered by the Committee. Subject to the terms of the
Plan and applicable law, the Committee shall have full power and authority to:
(i) designate Participants and Participating Subsidiaries and determine
eligibility; (ii) interpret and administer the Plan; (iii) determine when to
grant Options that are not intended to meet the requirements under Section 423
of the Code, (iv) establish, amend, suspend or waive such rules and regulations
and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; (v) establish the Fair Market Value of the Common
Stock on any particular date, (vi) correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or desirable; and (vii) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan.
(b)All expenses incurred in connection with the administration of this Plan
shall be paid by the Company. Members of the Committee shall receive no
compensation for their services in connection with the administration of this
Plan, other than standard fees as established from time to time by the Board for
services rendered by Board members serving on Board committees.
(c)For purposes of this Plan, the Committee may designate separate offerings
under the Plan (the terms of which need not be identical) in which eligible
Participants may participate, even if the dates of the applicable Offering
Periods of each such offering are identical.




--------------------------------------------------------------------------------




(d)All decisions of the Committee shall be final, conclusive and binding upon
all persons.
SECTION 5.
Eligibility.

Subject to the limitations imposed by Section 423 of the Code, any individual
who is employed by the Company or a Participating Subsidiary on a given
Enrollment Date is eligible to participate in the Plan, except that one or more
of the following categories of employees may be excluded from coverage under the
Plan by the Committee: (i) employees who are customarily employed for twenty
(20) hours or less per week, (ii) employees who are customarily employed for
five (5) months or less in a calendar year, and (iii) employees who do not meet
any other eligibility requirements that the Committee may choose to impose
(within the limits permitted by the Code). In addition, an individual shall not
be eligible if his or her participation in the Plan is prohibited by the law of
any country that has jurisdiction over him or her, if complying with the laws of
the applicable country would cause the Plan to violate Section 423 of the Code,
or if he or she is subject to a collective bargaining agreement that does not
provide for participation in the Plan. Notwithstanding the foregoing, no
Employee shall be granted an Option under the Plan if, immediately after the
grant, such Employee (or any other person whose stock would be attributed to
such Employee pursuant to Section 424(d) of the Code) would own stock or hold
options to purchase stock possessing 5% or more of the total combined voting
power or value of all classes of stock of the Company or any parent corporation
or its Subsidiaries.
SECTION 6.
Election to Participate.

Pursuant to procedures set forth by the Committee, Participants may elect to
participate in a given Offering Period under the Plan prior to the Enrollment
Date for such Offering Period. Enrollments shall remain in effect for subsequent
Offering Periods, except as provided herein. A Participant shall not be enrolled
in more than one Offering Period at any time.
SECTION 7.
Offering Periods; Grant of Option on Enrollment; Purchase of Shares.

(a)The Plan shall be implemented by consecutive, overlapping Offering Periods
with a new Offering Period commencing on each February 16 and August 16, or as
otherwise determined by the Committee.
(b)With respect to an Offering Period, each Participant enrolled in such
Offering Period shall be granted as of the Enrollment Date an Option to purchase
on each Purchase Date during the Offering Period a number of Shares equal to the
lesser of (i) the Maximum Share Amount or (ii) the number determined by dividing
(A) the amount accumulated in such Participant’s Payroll Deduction Account as of
a Purchase Date, pursuant to the election made under Section 8, by (B) the
Purchase Price.
(c)In the event that the Committee determines that the number of Shares that may
be purchased on a Purchase Date may exceed the number of Shares available under
Section 3, the Committee may in its discretion provide for a pro rata purchase
on the Purchase Date, and may continue or terminate any Offering Periods then in
effect.
SECTION 8.
Payment of Purchase Price; Changes in Payroll Deductions; Issuance of Shares.

(a)Payroll deductions shall be made on each day that a Participant is paid
during an Offering Period in respect of a payroll period commencing after the
Enrollment Date. The deductions shall be made as a percentage of the
Participant’s Compensation in 1% increments, from 1% to 15% of such
Participant’s Compensation, as elected by the Participant; provided that that a
Participant may decrease deductions to 0% of such Participant’s Compensation
once during any Offering Period without discontinuing his or her participation
in the Plan, subject to such limitations as may be approved from time to time
pursuant to clause (b) below. Notwithstanding the foregoing, in accordance with
Section 423(b)(8) of the Code and the regulations thereunder, to the extent
Section 423 of the Code is to apply, no Participant shall be permitted to accrue
rights to purchase Shares under this Plan with an aggregate Fair Market Value
(as determined as of the beginning of the Offering Period in which such Common
Stock is purchased) in excess of the amount equal to (i) $25,000 for each
calendar year in which the Option remains outstanding at any time, less (ii) the
Fair Market Value of Common Stock that the Participant previously purchased
under this Plan or any other employee stock purchase plan under Section 423 of
the Code of the Company or any parent corporation or any Subsidiaries thereof
during the calendar years in which the Option remains outstanding. If a
Participant is precluded by this prior sentence from purchasing additional
Shares under the Plan, then his or her payroll deductions shall automatically be
discontinued and shall automatically resume (at the payroll deduction rate in
place immediately prior to discontinuation) at the beginning of the earliest
Offering Period in which Participant, to the extent he or she remains eligible
to participate in this Plan, is not so precluded.
(b)A Participant may discontinue his or her participation in the Plan as
provided in Section 9, or may change the rate of his or her payroll deductions
during an Offering Period by completing and filing with the Company a new
authorization for payroll deduction, subject to clause (a) above. The Committee
may, in its discretion, limit the number of participation rate changes in any
Offering Period. The change in rate shall be effective as soon as
administratively feasible following the Company’s receipt of the new
authorization.
(c)All payroll deductions made with respect to a Participant shall be credited
to the Participant’s Payroll Deduction Account under the Plan and shall be
deposited with the general funds of the Company, and, except to the extent
mandated by local legal requirements, no interest shall accrue on the amounts
credited to such Payroll Deduction Account. All payroll deductions received or
held by the Company may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such payroll deductions, except
to the extent mandated by local legal requirements. Until Shares are issued,
Participants will only have the rights of an unsecured creditor. Except to the
extent provided by the Committee, a Participant may not make




--------------------------------------------------------------------------------




any separate cash payments into such Participant’s Payroll Deduction Account,
and payment for Shares purchased under the Plan may not be made in any form
other than by payroll deduction.
(d)On each Purchase Date, and so long as the Plan remains in effect and the
Participant has not withdrawn from the Plan, all funds then in the Participant’s
Payroll Deduction Account shall be applied to purchase whole Shares (or
fractions thereof) pursuant to the automatic exercise of the Option granted on
the Enrollment Date. Unless determined otherwise by the Committee, any
fractional shares shall be rounded down to the next lower whole share, in which
event the resulting unused amount in any Participant’s Payroll Deduction Account
may be carried over into the next Purchase Period.
(e)Certificates representing the Shares purchased by a Participant under the
Plan shall be issued to the Participant as soon as practicable following the end
of each Purchase Period, except that the Committee may determine that such
Shares shall be held for each Participant’s benefit by a broker designated by
the Committee.
(f)Other than as set forth in the last sentence of Section 8(d), in the event
that this Plan has been oversubscribed or any payroll deductions accumulated in
Participant’s Payroll Deduction Account are not used to purchase Shares, all
remaining and unused funds shall be returned to the Participant without
interest, except to the extent required by local legal requirements.
(g)During a Participant’s lifetime, his or her Option to purchase Shares
hereunder is exercisable only by him or her. The Participant shall have no
interest or voting right in the Shares covered by the Participant’s Option until
such Option is exercised and the covered Shares are registered in the name of
the Participant.
SECTION 9.
Withdrawal.

Each Participant may withdraw from participation prior to the end of an Offering
Period or from the Plan in accordance with procedures set forth by the
Committee. Notwithstanding anything to the contrary in Section 8, upon a
Participant’s withdrawal from participation in respect of any Offering Period or
from the Plan, all accumulated payroll deductions in the Payroll Deduction
Account shall be returned to such Participant without interest (except as may be
required by local legal requirements), and such Participant shall not be
entitled to any Shares on the Purchase Date or thereafter with respect to the
Offering Period in effect at the time of such withdrawal. If a Participant
withdraws from an Offering Period, payroll deductions will not resume at the
beginning of the succeeding Offering Period unless the Participant re-enrolls in
the Plan prior to the applicable Enrollment Date in accordance with the
procedures set forth by the Committee.
SECTION 10.
Termination of Employment.

A Participant shall cease to participate in the Plan upon the Participant’s
termination of employment for any reason (including death) and all accumulated
payroll deductions in the Participant’s Payroll Deduction Account shall be
returned to such Participant (or Participant’s estate, as applicable) without
interest (except as may be required by local legal requirements). For purposes
of the Plan, transfers from the Company or a Participating Subsidiary to another
Participating Subsidiary or to the Company, as the case may be, shall not be a
termination of employment. Employment shall not be deemed to terminate when the
Participant goes on a leave of absence approved by the Company in writing. To
the extent Section 423 of the Code is to apply to a purchase right, the
Participant’s employment relationship is treated as continuing intact while the
individual is on military leave, sick leave, or other bona fide leave of absence
(such as temporary employment by the government) if the period of such leave
does not exceed three months, or if longer, so long as the Participant’s right
to reemployment with the Company or the applicable Participating Subsidiary is
provided by statute or by contract, or as otherwise required by Section 423 of
the Code. Absent a protected leave as set forth in the prior sentence, the
Participant’s employment relationship is deemed to terminate the first day
immediately following such three month period.
SECTION 11.
Automatic Transfer to Low Price Offering Period.

To the extent permitted by any applicable laws and regulations, if the Fair
Market Value of the Shares on any Purchase Date in an Offering Period is lower
than the Fair Market Value of the Shares on the Enrollment Date of such Offering
Period, then all Participants in such Offering Period shall be automatically
withdrawn from such Offering Period immediately after the purchase of their
Shares on such Purchase Date and automatically re-enrolled in a new Offering
Period as of the first business day after such Purchase Date.
SECTION 12.
Adjustments Upon Certain Events.

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Options granted under the Plan:
(a)In the event of any stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company, the Committee shall, in such manner as it may
deem equitable, adjust any or all of (i) the number or type of Shares or other
securities issued or reserved for issuance pursuant to the Plan, (ii) the
Purchase Price and/or (iii) any other affected terms hereunder, subject to any
required action by the Board or the Company’s stockholders and compliance with
applicable securities laws, provided that fractions of a Share will not be
issued (unless otherwise determined by the Committee).




--------------------------------------------------------------------------------




(b)In the event of a Corporate Transaction, unless each outstanding Option shall
be continued or assumed or an equivalent option substituted by the Company or
the successor corporation or a parent or Subsidiary of the successor
corporation, the Committee shall shorten any Offering Period then in progress by
setting a New Purchase Date, which shall be before the date of the consummation
of the Corporate Transaction. The Committee shall notify each Participant not
less than 10 days prior to the New Purchase Date that (i) a New Purchase Date
has been set and (ii) the Participant’s Option will be exercised automatically
on the New Purchase Date unless prior to such date the Participant has withdrawn
from the Offering Period as provided in Section 9. Each Offering Period then in
effect shall terminate on such New Purchase Date.
SECTION 13.
Nontransferability.

Unless otherwise determined by the Committee, Options granted under the Plan
shall not be transferable or assignable by the Participant other than by will,
by the laws of descent and distribution, or a designation of beneficiary. In
order to designate a beneficiary, the Participant may file a written designation
of beneficiary, who is to receive any cash in respect of the Participant under
this Plan, in the event of Participant’s death prior to the Purchase Date. A
Participant may change the designation of beneficiary at any time by written
notice filed with the Company before Participant’s death, subject to any
additional rules and procedures set by the Committee. In the event of a
Participant’s death and in the absence of a designated beneficiary who is then
living, or if no executor or administrator has been appointed to the knowledge
of the Company, the Company may deliver any funds under this Plan (i) to the
spouse, and (ii) if no spouse is known to the Company, then to any one or more
dependents or relatives of the Participant, and (iii) if no dependents or
relatives are known to the Company, then to any such other person as the Company
may designate.
SECTION 14.
Legal Compliance.

(a)Shares shall not be issued hereunder unless the issuance and delivery of such
Shares shall comply with all applicable laws and regulations, including the
federal and state securities laws and the regulations of any stock exchange or
other securities market on which the Company’s securities are traded.
(b)All Participants granted an Option under this Plan that is intended to meet
the requirements of Section 423 of the Code shall have equal rights and
privileges with respect to this Plan or within any separate offering under the
Plan so that this Plan qualifies as an “employee stock purchase plan” within the
meaning of Section 423 or any successor provision of the Code and the related
regulations. Any provision of this Plan which is inconsistent with Section 423
or any successor provision of the Code, without further act or amendment by the
Company, the Committee or the Board, shall be reformed to comply with the
requirements of Section 423. This Section 14(b) shall take precedence over all
other provisions in this Plan.
SECTION 15.
No Right to Employment.

The granting of an Option under the Plan shall impose no obligation on the
Company or any Subsidiary to continue the employment of a Participant and shall
not lessen or affect the Company’s or Subsidiary’s right to terminate the
employment of such Participant.
SECTION 16.
Amendment or Termination of the Plan.

(a)The Plan shall continue until the earliest to occur of the following:
(i) termination of the Plan by the Board, (ii) issuance of all of the Shares
reserved for issuance under the Plan or (iii) the tenth anniversary of the
restated effective date of the Plan (as determined under Section 20).
(b)The Committee may amend, alter or discontinue the Plan or any portion thereof
at any time, provided that no amendment, alteration or discontinuation shall be
made (x) without the approval of the stockholders of the Company if such
amendment, alteration or discontinuation would (except as is provided in
Section 12) increase the total number of Shares reserved for purposes of the
Plan or as otherwise required by applicable laws or regulations, or (y) without
the consent of a Participant, such amendment, alteration or discontinuation
would materially diminish any of the rights or obligations under any Option
theretofore granted to such Participant under the Plan.
(c)Notwithstanding clause (y) of Section 16(b), the Committee may limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld or
contributed in a currency other than U.S. dollars, permit payroll withholding in
excess of the amount designated by a Participant in order to adjust for delays
or mistakes in the administration of the Plan, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Shares for each Participant properly
correspond with amounts withheld from the Participant’s base salary and other
eligible compensation (if any), and establish such other limitations or
procedures as the Committee determines in its sole discretion advisable which
are consistent with the Plan.
(d)Notwithstanding clause (y) of Section 16(b), the Committee may amend or
terminate the Plan, including with respect to any Offering Periods then in
effect, without consent of the Participants in such manner as it deems necessary
to permit the granting of Options meeting the requirements of the Code or other
applicable laws or in the event the Board determines that the ongoing operation
of the Plan may result in unfavorable financial accounting consequences for the
Company.
(e)Notwithstanding clause (y) of Section 16(b), the Committee shall have the
power to change the duration and timing of Offering Periods (both before and
after any Offering Period has commenced) and Purchase Periods. In no event,
however, will any such Offering Period be longer than twenty-seven (27) months.




--------------------------------------------------------------------------------




SECTION 17.
Taxes.

At all relevant times (including when the Shares are purchased, or at the time
some or all of the Shares issued under the Plan are disposed of), the
Participant must make adequate provision for the Company’s foreign, federal,
state or other tax withholding obligations, if any, which arise. At any time,
the Company, may, but shall not be obligated to, withhold from the Participant’s
compensation the amount necessary for the Company to meet applicable withholding
obligations, including any withholding required to make available to the Company
any tax deductions or benefits attributable to sale or early disposition of
Shares by the Participant. The Company shall not be required to issue any Shares
under this Plan until all withholding obligations are satisfied to the Company’s
satisfaction. Each U.S. taxpayer Participant shall notify the Company in writing
if the Participant disposes of any of the Shares during the period within two
(2) years from the Enrollment Date or within one (1) year from the Purchase Date
on which such Shares were purchased. During this period, the Company may, at any
time, place a legend or legends on any certificate representing Shares acquired
pursuant to this Plan requesting the Company’s transfer agent to notify the
Company of any transfer of the Shares. The obligation of the Participant to
provide such notice shall continue notwithstanding the placement of any such
legend on the certificates.
SECTION 18.
Code Section 409A

(a)Options granted under the Plan generally are exempt from the application of
Section 409A of the Code. However, Options granted to U.S. taxpayer Participants
that are not intended to meet the requirements of Section 423 of the Code are
intended to be exempt from the application of Section 409A of the Code under the
short-term deferral exception and any ambiguities shall be construed and
interpreted in accordance with such intent. Subject to clause (b) below, Options
granted to U.S. taxpayer Participants outside of the requirements of Section 423
of the Code shall be subject to such terms and conditions that will permit such
Options to satisfy the requirements of the short-term deferral exception
available under Section 409A of the Code, including the requirement that the
Shares subject to an Option be delivered within the short-term deferral period.
Subject to clause (b) below, in the case of a Participant who would otherwise be
subject to Section 409A of the Code, to the extent the Committee determines that
an Option or the exercise, payment, settlement or deferral thereof is subject to
Section 409A of the Code, the Option shall be granted, exercised, paid, settled
or deferred in a manner that will comply with Section 409A of the Code,
including Treasury Regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued at any time in the future. Notwithstanding the foregoing, the
Company shall have no liability to a Participant or any other party if the
Option that is intended to be exempt from or compliant with Section 409A of the
Code is not so exempt or compliant or for any action taken by the Committee with
respect thereto.
(b)Although the Company may endeavor to (i) qualify an Option for favorable tax
treatment under the laws of the United States or jurisdictions outside of the
United States or (ii) avoid adverse tax treatment (e.g., under Section 409A of
the Code), the Company makes no representation to that effect and expressly
disavows any covenant to maintain favorable or avoid unfavorable tax treatment,
notwithstanding anything to the contrary in this Plan, including clause (a)
above. The Company shall be unconstrained in its corporate activities without
regard to the potential negative tax impact on Participants under the Plan.
SECTION 19.
Governing Law.

The Plan shall be governed by and construed in accordance with the laws of the
State of California, without regard to conflicts of laws.
SECTION 20.
Effectiveness of the Plan.

The restated effective date of the Plan shall be as determined by the Board,
subject to stockholder approval.






Callidus Software Inc.
Employee Stock Purchase Plan - U.S. Enrollment/Change Authorization Form




--------------------------------------------------------------------------------




EMPLOYEE INFORMATION
Employee Name:
 
 
 
 
Last
First
M.I.
Home Address:
 
Street
 
City, State, Zip Code
 
Country
 
US Social Security/
 
Taxpayer ID Number:
 
Department:
 
 

NEW ENROLLMENT
I hereby elect to participate in the Callidus Software Inc. (“Callidus”)
Employee Stock Purchase Plan (“Plan”) and subscribe to purchase shares of
Callidus common stock in accordance with this Enrollment/Change Authorization
Form (“Form”) and the Plan. My participation is subject to the terms of the
Plan, a copy of which I have received. I hereby authorize payroll deductions
from each paycheck in the percentage of my base salary as shown below, up to
15%. I understand that my payroll deductions will be accumulated without
interest for the purchase of shares of Callidus common stock. The purchase price
per share will be 85% of the fair market value of the stock on either (1) the
first day of an Offering Period, or (2) the last day of a Purchase Period,
whichever is lower. I acknowledge that I have read the Plan and understand that
the terms of the Plan may be changed by the Board of Directors or a subcommittee
thereof at any time as set forth in the Plan. My participation will continue as
long as I remain eligible unless I withdraw by submitting a new Form.
Amount to be deducted: % (must be between 1% and 15%, in 1% increments)
New enrollments will be effective as of the first February 16 or August 16
following Callidus’ receipt of your completed Form.
PAYROLL DEDUCTION CHANGE
Increase deduction to :
%
Increases to deduction percentages are effective only for new Offering Periods
and only as of an Enrollment Date (the first trading day after February 15 or
August 15) following Callidus’ receipt of your completed Form (deductions must
be in whole percentages between 1% and 15%).
Decrease deduction to:
%
Decreases to deduction percentages are effective as of the first payroll period
following Callidus’ receipt of your completed Form (“Decrease Date”). Deductions
must be in whole percentages between 1% and 15%, except that a decrease to 0%
may be made once during any Purchase Period without withdrawing from an Offering
Period. If you elect to decrease your deduction to 0%, your contributions prior
to the Decrease Date will be used to purchase shares on the next Purchase Date,
AND you must timely submit a new Form to enroll in future Offering Periods at
the new subscription price for the subsequent Offering Period.

WITHDRAWAL FROM THE PLAN
I wish to withdraw from the Plan effective the first payroll period following
Callidus’ receipt of this completed Form and have my unused payroll deductions
refunded to me. I understand that I will not be entitled to purchase shares on
the next exercise date. If I re-enroll in the Plan for a subsequent Offering
Period, a new subscription price will be determined during the subsequent
Offering Period.
DIRECT DEPOSIT
I hereby authorize and instruct Callidus to deposit my Plan shares to my account
with the broker chosen by Callidus to administer the Plan shares and I consent
to Callidus communicating with this broker regarding the disposition of my Plan
shares. The broker




--------------------------------------------------------------------------------




may record telephone calls to monitor the quality of service I receive and to
verify securities transaction information. I certify under penalty of perjury
that: (1) the number shown on this Form is my correct taxpayer identification
number, and (2) I am not subject to backup withholding either because I have not
been notified that I am subject to backup withholding as a result of a failure
to report all interest and dividends, or the U.S. Internal Revenue Service has
notified me that I am no longer subject to backup withholding.
SEVERABILITY
The provisions of this Form are severable and if any one or more provisions are
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions shall nevertheless be binding and enforceable.


SIGNATURE
 
 
 
 
Employee Signature:
Date:
 
 
 



Callidus Software Inc.
Employee Stock Purchase Plan - International Enrollment/Change Authorization
Form
EMPLOYEE INFORMATION
Employee Name:
 
 
 
 
Last
First
M.I.
Home Address:
 
Street
 
City, State, Zip Code
 
Country
 
National Insurance/
 
Taxpayer ID Number:
 
Department:
 
 

NEW ENROLLMENT
I hereby elect to participate in the Callidus Software Inc. (“Callidus”)
Employee Stock Purchase Plan (“Plan”) and subscribe to purchase shares of
Callidus common stock in accordance with this Enrollment/Change Authorization
Form (“Form”) and the Plan. My participation is subject to the terms of the
Plan, a copy of which I have received. I hereby authorize payroll deductions
from each paycheck in the percentage of my base salary as shown below, up to
15%. I understand that my payroll deductions will be accumulated without
interest for the purchase of shares of Callidus common stock. The purchase price
per share will be 85% of the fair market value of the stock on either (1) the
first day of an Offering Period, or (2) the last day of a Purchase Period,
whichever is lower. I acknowledge that I have read the Plan and understand that
the terms of the Plan may be changed by the Board of Directors or a subcommittee
thereof at any time as provided for in the Plan. My participation will continue
as long as I remain eligible unless I withdraw by submitting a new Form.
Amount to be deducted: % (must be between 1% and 15%, in 1% increments)
New enrollments will be effective as of the first February 16 or August 16
following Callidus’ receipt of your completed Form.




--------------------------------------------------------------------------------




PAYROLL DEDUCTION CHANGE
Increase deduction to :
%
Increases to deduction percentages are effective only for new Offering Periods
and only as of an Enrollment Date (the first trading day after February 15 or
August 15) following Callidus’ receipt of your completed Form (deductions must
be in whole percentages between 1% and 15%).
Decrease deduction to:
%
Decreases to deduction percentages are effective as of the first payroll period
following Callidus’ receipt of your completed Form (“Decrease Date”). Deductions
must be in whole percentages between 1% and 15%, except that a decrease to 0%
may be made once during any Purchase Period without withdrawing from an Offering
Period. If you elect to decrease your deduction to 0%, your contributions prior
to the Decrease Date will be used to purchase shares on the next Purchase Date,
AND you must timely submit a new Form to enroll in future Offering Periods at
the new subscription price for the subsequent Offering Period.

WITHDRAWAL FROM THE PLAN
I wish to withdraw from the Plan effective the first payroll period following
Callidus’ receipt of this completed Form and have my unused payroll deductions
refunded to me. I understand that I will not be entitled to purchase shares on
the next exercise date. If I re-enroll in the Plan for a subsequent Offering
Period, a new subscription price will be determined during the subsequent
Offering Period.




--------------------------------------------------------------------------------




NATURE OF OPTION
By enrolling and participating in the Plan, I acknowledge, understand and agree
that:
•
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan, and I am voluntarily
participating in the Plan;

•
my right to participate in the Plan is voluntary and occasional and does not
create any contractual or other right to receive future rights to purchase
Shares;

•
my participation in the Plan shall not create a right to employment or be
interpreted as forming an employment or service contract with the Company, my
employer or the Participating Subsidiary and shall not interfere with the
ability of the Company, my employer or any Participating Subsidiary to terminate
my employment relationship (if any);

•
the Plan and the Shares subject to the Plan are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

•
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Option under the Plan resulting from termination of my employment with
the Company or my employer (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where I
am employed or the terms of my employment agreement, if any) and in
consideration of the grant of the Option and the issuance of Shares under the
Plan to which I am otherwise not entitled, I irrevocably agree never to
institute any claim against the Company, its Participating Subsidiaries or my
employer, and waive my ability, if any, to bring any such claim, and release the
Company, its Participating Subsidiaries and my employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, I shall be deemed irrevocably
to have agreed not to pursue such claim and agree to execute any and all
documents necessary to request dismissal or withdrawal of such claim; and

•
in the event of termination of my employment (for any reason whatsoever, whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where I am employed or the terms of my employment agreement, if
any), unless otherwise provided in the Plan or determined by the Company, my
right to participate in the Plan and my Option to purchase Shares, if any, will
terminate effective as of the date I cease to actively provide services and will
not be extended by any notice period (e.g., employment would not include any
contractual notice or any period of “garden leave” or similar period that may be
mandated under employment laws in the jurisdiction where I am employed or the
terms of my employment agreement, if any); the Committee shall have exclusive
discretion to determine when I am no longer actively employed, subject to the
provisions of the Plan.

DATA PRIVACY
I hereby consent to the collection, use and transfer, in electronic or other
form, of my personal data as described in this Form and any other Plan
participation materials (“Data”) by and among, as applicable, the Company and
its Subsidiaries and my employer (if different) for the exclusive purpose of
implementing, administering and managing my participation in the Plan.
I understand that the Company and my employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all Options under the Plan or any other
entitlement to Shares awarded, cancelled, exercised, vested, unvested, or
outstanding in my favor, for the exclusive purpose of implementing,
administering and managing the Plan.
I understand that Data will be transferred to E*Trade or such other Plan service
provider as may be selected by the Company in the future, which is assisting the
Company, with the implementation, administration and management of the Plan. I
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country may have different data privacy
laws and protections than my country. I understand that if I reside outside the
United States, I may request a list with the names and addresses of any
potential recipients of the Data by contacting my local human resources
representative. I authorize the Company, E*Trade and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing my participation in the Plan. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that if I
reside outside the United States I may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing my local human resources
representative. Further, I understand that I am providing the consents herein on
a purely voluntary basis. If I do not consent, or if I later seek to revoke my
consent, my employment status or service and career with my employer




--------------------------------------------------------------------------------




will not be adversely affected; the only adverse consequence of refusing or
withdrawing my consent is that the Company would not be able to grant me the
Option to purchase Shares under the Plan or other equity awards or administer or
maintain such awards. Therefore, I understand that refusing or withdrawing my
consent may affect my ability to participate in the Plan. For more information
on the consequences of my refusal to consent or withdrawal of consent, I
understand that I may contact my local human resources representative.
DIRECT DEPOSIT
I hereby authorize and instruct Callidus to deposit my Plan shares to my account
with the broker chosen by Callidus to administer the Plan shares and I consent
to Callidus communicating with this broker regarding the disposition of my Plan
shares. The broker may record telephone calls to monitor the quality of service
I receive and to verify securities transaction information. I certify under
penalty of perjury that: (1) the number shown on this Form is my correct
national insurance/taxpayer identification number, and (2) I am not subject to
backup withholding either because I have not been notified that I am subject to
backup withholding as a result of a failure to report all interest and
dividends, or the U.S. Internal Revenue Service has notified me that I am no
longer subject to backup withholding.
SEVERABILITY
The provisions of this Form are severable and if any one or more provisions are
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions shall nevertheless be binding and enforceable.


SIGNATURE
 
 
 
 
Employee Signature:
Date:
 
 
 







